DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JERRON SMITH,
                             Appellant,

                                     v.

                        STATE OF FLORIDA,
                             Appellee.

                               No. 4D21-2921

                              [October 6, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Ernest A. Kollra, Judge; L.T. Case No. 18-4105CF10A.

  George E. Reres, Fort Lauderdale, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

MAY, GERBER and FORST, JJ., concur.

                          *           *           *

  Not final until disposition of timely filed motion for rehearing.